                Case 2:19-cr-02811-WJ Document 57 Filed 07/16/20 Page 1 of 4



                                   UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO
                                     __________________________

UNITED STATES OF AMERICA,

                    Plaintiff,

           v.                                                         Case No. CR-19-2811 WJ

TYSON LESTER SR.,

                    Defendant.

                         MEMORANDUM OPINION AND ORDER
                     DENYING DEFENDANT’S OPPOSED MOTION FOR
                RECONSIDERATION OF IMMEDIATE RELEASE FROM CUSTODY

           THIS MATTER comes before the Court upon Defendant’s Opposed Motion for

Reconsideration of Immediate Release from Custody, filed June 15, 2020 (Doc. 54).1 Having

reviewed the parties’ briefing and the applicable law, the Court finds that Defendant’s motion is

not well-taken and, therefore, is denied.

                                                 BACKGROUND

            Mr. Lester is held pending sentencing for the offense of Assault of an Intimate Partner

Resulting in Substantial Bodily Injury. Defendant asks this Court to release him pending

sentencing pursuant to 18 U.S.C. §§ 3143(a)(1) due to the extraordinary risk to his life and health

posed by the uncontrolled COVID-19 outbreak in the Otero County Prison Facility.2 Defendant

requests a hearing, but the Court concludes that a hearing is not necessary to resolve the issues

presented. See United States v. Greene, 158 F. App’x 941, 942 (10th Cir. 2005) (explaining that

the court is not required to hold a hearing for motions made under § 3143(a)).


1
    The Government opposes the motion but has not filed a response.
2
    Sentencing is set for August 7, 2020. Doc. 56.
          Case 2:19-cr-02811-WJ Document 57 Filed 07/16/20 Page 2 of 4



                                          DISCUSSION

       Because Defendant has been convicted and is awaiting sentencing, 18 U.S.C. §3143 is

the controlling statute. Section 3143(a)(1) requires that a defendant be detained “unless the

judicial officer finds by clear and convincing evidence that [he] is not likely to flee or pose a

danger to the safety of any other person or the community if released” on personal recognizance,

unsecured bond, or conditions of release. The presumption applies even if the low end of the

guideline sentence is zero months, meaning that the defendant could theoretically be sentenced to

no time in custody. See Johnson, 652 F. App’x at 621. “To secure release after a guilty verdict,”

the burden is on the defendant to rebut the presumption of detention with clear and convincing

evidence. Id. (emphasis added); see also Crim.R.46(c) (“The burden of establishing that the

defendant will not flee or pose a danger to any other person or to the community rests with the

defendant”).

       Defendant presents the following as ground for his immediate release:

   •   On June 5, 2020 that Mr. Lester received confirmation that he tested positive for COVID-
       19;

   •   As of June 9, 2020, the United States Marshals Service reported exactly 500 cases of
       COVID-19 at the Otero County Prison Facility (“Otero”);

   •   Otero provides inadequate measures to control the spread of COVID-19 in the facility.
       There is no widespread testing for the virus and inmates with symptoms are not isolated
       or tested unless their temperatures reach 100.4°F. Inmates who have symptoms remain in
       general population because their temperatures have not reached that threshold;

   •   Otero offers insufficient hygienic measures that are recommended by the Center for
       Disease Control, such as regular handwashing, to prevent the spread of COVID-19. It is
       believed that many inmates are housed in open dormitories with bunks situated less than
       six feet apart.

       The Court has the authority to release Defendant if it “finds by clear and convincing

evidence that the person is not likely to flee or pose a danger to the safety of any other person or
          Case 2:19-cr-02811-WJ Document 57 Filed 07/16/20 Page 3 of 4



the community if released” on either personal recognizance, an unsecured appearance bond, or

conditions of release. See 18 U.S.C. § 3143(a)(1), § 3142(b)-(c).

       Defendant contends that he is not a flight risk. He has entered into a Rule 11(c)(1)(C)

plea agreement whereby his stipulated sentencing range is 18-22 months, and he has already

been in custody for 349 days as of June 15, 2020. If he receives an 18-month sentence, with good

time, Defendant would serve around 459 days. He has no pending warrants or charges and so

there is no incentive at this point for Defendant to fail to abide by any conditions of release

pending sentencing. He contends that he poses no danger to the community and would not be

living near the victim in this case and any risk of flight can be reasonably controlled with

conditions of release. Given these circumstances, there would be no justification for continuing

to hold him under life-threatening conditions.

       Defendant also argues that he poses no danger to the community and would not be living

near the victim in this case, his ex-wife. However, the history behind Defendant’s criminal

offense tells another story. The Presentence Investigation Report (“PSR”) describes a

relationship with his ex-wife and current girlfriend that was rife with “daily physical and verbal

abuse.” Doc. 35, ¶10. The relationship spanned ten years, and the couple had two children

together. The physical abuse began shortly after their first son was born. The PSR contains

details of the abuse, which was violent and from which the victim sustained injuries. The abuse,

which included beating and attempted strangulation, was witnessed at times by the couple’s

children and by family members. Doc. 35 at 3-4.

       Defendant was previously released on conditions of release on June 4, 2019 to a halfway

house and on location monitoring under home incarceration. A month later, a summons was

issued and on July 17, 2019, Defendant was arrested and held in custody due to a pretrial release
            Case 2:19-cr-02811-WJ Document 57 Filed 07/16/20 Page 4 of 4



violation where he attempted to contact the victim in this case. Doc. 35 at 3, ¶8 Doc. 7 at 2

(Conditions of Release).

        Defendant has not met his burden under §3143(a)(1). Defendant may not be a flight risk,

but based on Defendant’s past history, the Court cannot find that he would not attempt to contact

the victim again. Thus, the Court cannot find by clear and convincing evidence that Defendant

would not pose a danger to the safety of the community—specifically, the victim—whether or

not Defendant would be living near her if he was released.

        The Court is not indifferent to the plight of inmates in the detention facilities during this

pandemic, but all prisons cannot shut their doors to inmates entirely. The Court’s role here is to

determine whether an inmate is particularly vulnerable to the coronavirus and whether that

vulnerability warrants release. Defendant is not necessarily more vulnerable to contracting

COVID-19 simply because he has tested positive.3 His particular situation does not offer any

basis which would mitigate the Court’s findings on whether Defendant poses a danger to the

safety of the victim.

        THEREFORE,

        IT IS ORDERED that Defendant’s Opposed Motion for Reconsideration of Immediate

Release from Custody (Doc. 54) is hereby DENIED for reasons described in this Memorandum

Opinion and Order.



                                                     _________________________________________
                                                     CHIEF UNITED STATES DISTRICT JUDGE



3
  The CDC’s guidelines do not list individuals who have tested positive as being at a higher risk of severe illness
from COVID-19. See CDC, People Who Are at Higher Risk for Severe Illness,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html (last visited July 14,
2020) (emphasis added).
